PIERCE, Chief Judge.
In this case appellant Eugene Jones was, on December 17, 1968, informed against in the Manatee County Court of Record for the offense of armed robbery. On December 19, 1968, he pleaded guilty to said charge, was adjudged guilty, and was sentenced to life imprisonment. On December 16, 1970, he filed in the trial Court his motion to vacate and set aside the judgment and sentence under the post-conviction rule and on October 18, 1971, this 2nd District Court granted him an evidentiary hearing upon such motion. On November 15, 1971, the evidentiary hearing was held before the local Court of Record, resulting in an order being entered in said Court on November 24, 1971, dismissing the motion to vacate. Notice of appeal brings the order of denial to this Court.
In the meantime appellant Jones has filed herein a motion to have his Court-appointed counsel representing him on this appeal discharged and has advised this Court that he will “submit his own brief in lieu of one on behalf of him by his Court-appointed attorney”. We thereupon entered order allowing Jones 30 days therefrom within which to file any additional brief he desired “calling the Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause”. Thereupon appellant’s said counsel has retyped verbatim appellant’s handwritten copy of brief submitted to his counsel on *420this appeal and has filed the same here. This Court has now given due consideration thereto, as well as all other records in the appeal file here.
It appears that appellant Jones has presented nothing of substance to this Court that would warrant or justify this Court disturbing the order of the trial Court appealed from. So said order is thereupon—
Affirmed.
HOBSON and McNULTY, JJ., concur.